Citation Nr: 1036994	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral ear disease, 
manifested by blockage and labyrinthitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to October 1976.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington 
denying the Veteran's claim of service connection for a bilateral 
ear disease.  As previously determined in the July 2007 Board 
decision, there is no question as to whether the Veteran 
perfected a timely appeal of this claim.  See 38 C.F.R. § 20.200 
(2009) (an appeal to the Board consist of a timely filed Notice 
of Disagreement (NOD) in writing and, after receipt of a 
Statement of the Case (SOC), a timely filed Substantive Appeal 
(e.g., VA Form 9 or equivalent statement).

In the prior July 2007 Board decision, the claim for a bilateral 
ear disease was remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC for further development.  After an 
insufficient VA examination in June 2009, the claim was again 
remanded to the AMC in November 2009.  The requested development 
having been completed, the case is once again before the Board 
for appellate consideration of the issues on appeal.


FINDING OF FACT

The Veteran's bilateral ear disease is not related to a disease 
or injury in service.


CONCLUSION OF LAW

The bilateral ear disease was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 and 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in February 2003, March 2006, November 2007, and 
September 2009.  Those letters advised the Veteran of the 
information necessary to substantiate his claim and of his and 
VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  The March 2006, November 2007, and 
September 2009 letters also advised the Veteran of how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded a medical examination in January 2010 to 
obtain an opinion as to whether his bilateral ear disease can be 
directly attributed to service.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
and reasoned basis for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As noted above, the Veteran's claim was remanded by the Board in 
November 2009 with instructions to provide the Veteran a 
sufficient VA examination.  The Board observes the Veteran was 
provided a VA examination in January 2010.  Therefore, the Board 
finds there has been substantial compliance with the November 
2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).
The Veteran is alleging that his bilateral ear disease is due to 
an incident which occurred in-service.  He alleges in May 1976 he 
suffered from a bloody ear and loss of hearing.  The Veteran 
believes this was caused by working with diesel engines and being 
subject to loud vibratory noise which may have ruptured his 
eardrum.  For this reason, the Veteran believes his claim for 
service connection should be granted.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

Here, the Veteran's entrance and separation exams are silent as 
to any treatment, diagnoses or complaints of bilateral ear 
disease.  Service treatment records indicate the Veteran was 
provided medical evaluations both at entrance to and separation 
from service, in February 1971 and July 1976, respectively.

The only record pertaining to the alleged bilateral ear disease 
is a May 1976 service treatment record indicating the Veteran 
complained of a bloody ear and hearing loss.  The service 
treatment record noted that the right tympanic membrane was red 
and inflamed with "much blood."  The service treatment record 
ruled out a perforated tympanic membrane (eardrum) and noted that 
the Veteran should be referred to a physician.  There is no 
follow-up to that treatment and no further records pertaining to 
the Veteran's alleged bilateral ear disease.  Furthermore, in the 
July 1976 Report of Medical Examination when the Veteran 
separated from service, there were no ear problems mentioned or 
diagnosed.

In short, the records are devoid of any findings consistent with 
in-service incurrence of a bilateral ear disease.  As such, the 
Board finds the Veteran did not suffer from chronic bilateral ear 
disease in active service.
Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The Board concludes it has not.

There is no evidence of record to indicate the Veteran complained 
of a bilateral ear disease until a VA examination from June 2003 
where it was noted that he had ear blockage and mild symptoms of 
labyrinthitis function.  As such, the Board observes the symptoms 
manifested approximately 27 years following the Veteran's 
separation from active service.  The Board may, and will, 
consider in its assessment of a service connection claim the 
passage of a lengthy period of time wherein the veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  Further, there is no 
competent medical opinion or evidence to suggest that his alleged 
bilateral ear disease is etiologically related to his active 
service.

As noted above, the Veteran was provided a VA examination in 
January 2010.  The Veteran alleged that, after his ear injury in 
1976, he suffered flare-ups in 2005, 2007, and recently before 
the examination.  After examining the Veteran and reviewing the 
claims folder, including the Veteran's service treatment records, 
the VA examiner opined it was less likely than not that the 
Veteran's alleged bilateral ear disease was service related.  
Specifically, the VA examiner noted there was no active ear 
disease and the Veteran was not currently being treated for any 
ear problems.  The examiner diagnosed the Veteran with Eustachian 
tube dysfunction based on his history of: popping his ears 
frequently, allergies, smoking, and recurring otitis externa.  
The examiner also opined that it was unlikely the May 1976 injury 
was connected to the Veteran's current ear problems because the 
1976 incident was caused by a vibratory injury and the current 
problem is recurring external otitis.

The Board finds the examiner's opinion persuasive.  It is based 
on a thorough examination and a review of the claims folder and 
provides a basis for finding against his claim.

In sum, the Board finds that there is no evidence of chronic 
bilateral ear disease during active service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the Veteran's 
current bilateral ear disease and his in-service acoustic trauma.  
The Board finds that the preponderance of the evidence is against 
the Veteran's claim.  The Veteran has produced no competent 
medical evidence or medical opinion in support of his claim that 
his current bilateral ear disease is the result of his active 
service.  In addition, the negative VA examiner's opinion and the 
length of time between the Veteran's separation from active 
service and diagnosis of a bilateral ear disease weigh against 
the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed that 
he suffers from a bilateral ear disease caused by his active 
service.  However, as a layperson, the Veteran has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Veteran is competent to report (1) symptoms observable 
to a layperson, e.g., pain; (2) a diagnosis that is later 
confirmed by clinical findings; or (3) a contemporary diagnosis, 
he is not competent to independently render a medical diagnosis 
or opine as to the specific etiology of a condition.  See 
Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection for a bilateral ear disease is denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for a bilateral ear disease is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


